Citation Nr: 0123224	
Decision Date: 09/24/01    Archive Date: 10/02/01

DOCKET NO.  99-21 590 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance 
benefits under Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 

INTRODUCTION

The veteran had active military service from May 1968 to 
March 1970, and from September 1990 to August 1991.  The 
veteran died on March [redacted], 1994.  The appellant 
is the veteran's widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death, and determined that eligibility had not been 
established for Dependents' Educational Assistance benefits 
under Chapter 35, Title 38, United States Code. 


REMAND

A review of the appellant's written statements and the 
transcript of her hearing, held in February 2001, shows that 
she argues that the veteran's cause of death was related to 
his service.  Specifically, she argues that the appellant 
developed high blood pressure during his first period of 
service, or, in the alternative, that the veteran's high 
blood pressure and/or gout was aggravated by his second 
period of service.  

The veteran died on March [redacted], 1994; the immediate cause of 
death listed in Part I of the death certificate is myocardial 
infarction; due to (or as a consequence of) congestive heart 
failure; Part II of the death certificate states that chronic 
gout was an "other significant conditions contributing to 
death but not resulting in the 

underlying cause given in Part I."   At the time of his 
death, the veteran had not been granted service connection 
for any disabilities.  

Photocopies of service medical records from the veteran's 
second period of service are on file and reflect treatment 
for hypertension; however, it appears that these records may 
have been submitted by the appellant and are not necessarily 
complete.  The record does not document that the RO requested 
service medical records from the service department.  The 
Board notes that neither the veteran's entrance and 
separation examination reports from his second period of 
service are associated with the claims file.  On remand, the 
RO should attempt to obtain these reports.  

The VA has a duty to assist in the development of facts 
pertinent to an appellant's claim.  38 U.S.C.A. § 5107(a) 
(West Supp. 2001); see also 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(c)).  
Where the record before the Board is inadequate to render a 
fully informed decision on the issue of service connection, a 
remand to the RO is required to fulfill the statutory duty to 
assist.  Ascherl v. Brown, 4 Vet. App. 371, 377-78 (1993).  

In this case, there is an issue as to whether the veteran's 
hypertension was aggravated by his second period of service.  
Given the foregoing evidence, the Board has determined that a 
remand is required to obtain an opinion as to whether the 
veteran's cause of death is related to his service.  66 Fed. 
Reg. 45,620, 45,630 (as amended August 29, 2001) to be 
codified as amended at 38 C.F.R. § 3.159(c)(4).  

Finally, with regard to the claim of entitlement to 
Dependents' Educational Assistance (DEA) benefits under 
Chapter 35, Title 38, United States Code, the U.S. Court of 
Appeals for Veterans Claims (Court) has long held that if a 
determination on one issue could have a significant impact on 
the outcome of another issue, such issues are considered 
inextricably intertwined and the VA is required to decide 

those issues together.  Harris v. Derwinski, 1 Vet. App. 180 
(1991).  In this case, the claim for DEA benefits is 
predicated on a grant of service connection for the cause of 
the veteran's death.  Accordingly, the Board finds that this 
claim is inextricably intertwined with the claim for service 
connection for the cause of the veteran's death, and that 
this claim cannot be fairly adjudicated prior to the RO's 
development of the evidence as set forth in this remand.  
Further adjudication of the DEA issue will therefore be 
postponed until the remand action is completed.

Accordingly, this case is REMANDED for the following action:

1.  The RO should contact the service 
department and request all of the 
veteran's service medical records from 
his second period of service to include 
reports of examination conducted prior to 
entry and at the time of separation from 
such service.  

2.  Thereafter, the RO should arrange for 
the claims folder and a copy of this 
REMAND to be reviewed by a qualified 
physician.  The physician is requested to 
provide an opinion as to whether it is at 
least as likely as not that the veteran's 
high blood pressure increased in severity 
during his second period of service and 
if so, whether the increase in severity 
can clearly and unmistakably be 
attributed to natural progress.  Detailed 
reasons and bases for all opinions 
reached should be legibly recorded.  All 
additional information necessary for the 
physician to reach his or her 
determination should be provided upon 
request.  

3.  The RO should review any opinions or 
reports, and determine if it is in 
compliance with this REMAND.  If it is 
not, it should be returned, along with 
the claims file, for immediate corrective 
action.

4.  The RO should review the evidence and 
in order to ensure that the duty to 
assist and notify claimants as required 
by the Veterans Claims Assistance Act of 
200 and implementing regulations have 
been complied with.  Thereafter, the RO 
should review the appellant's claim of 
entitlement to service connection for the 
cause of the veteran's death on the basis 
of all the evidence of record, and all 
applicable laws, regulations, and case 
law, including 38 C.F.R. §§  3.312 (c), 
4.101, followed by an adjudication of the 
claim for DEA.  If the benefits sought on 
appeal are not granted, the appellant and 
her representative should be furnished an 
appropriate  supplemental statement of 
the case and be afforded the applicable 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000)


